Citation Nr: 0010126	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-13 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic upper 
respiratory disorder, to include bronchitis and sinusitis.

5.  Entitlement to service connection for residuals of 
pneumonia.

6.  Entitlement to service connection for chronic 
tonsillitis.

7.  Entitlement to service connection for chronic skin 
disorder, to include seborrheic dermatitis, nummular 
folliculitis and Schamberg's condition.

8.  Entitlement to service connection for recurrent 
hemorrhoids.

9.  Entitlement to service connection for residuals of a low 
back injury.

10.  Entitlement to service connection for frostbite of the 
hands and feet.

11.  Entitlement to service connection for residuals of a 
fracture of the left thumb.

12.  Entitlement to service connection for infected ingrown 
toenails.

13.  Entitlement to service connection for residuals of a 
right shoulder dislocation.

14.  Entitlement to service connection for numbness of the 
hands.

15.  Entitlement to service connection for a left elbow 
disability.

16.  Entitlement to service connection for arthritis of the 
back and both shoulders.

17.  Entitlement to service connection for hyperopia and 
presbyopia.

18.  Entitlement to service connection for chloracne, claimed 
as secondary to herbicide exposure.

19.  Entitlement to service connection for acute and/or 
subacute peripheral neuropathy, claimed as secondary to 
herbicide exposure.

20.  Entitlement to service connection for a dental 
condition.

21.  Entitlement to service connection for alcohol 
dependency.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
January 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO), which denied service connection for all of the 
above-mentioned issues, as well as a burn scar of the right 
chest, ulcer with gastric reflux, sprain of the right thumb, 
left leg bruises and fracture, and positive reaction to 
tuberculosis skin test.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in June 
1998.  The RO received his substantive appeal in September 
1998.

In November 1999, the veteran presented testimony at a 
personal hearing held by the undersigned Member of the Board 
at the local VARO.  During the hearing course, the veteran 
withdrew his claims for service connection for a burn scar of 
the right chest, ulcer with gastric reflux, sprain of the 
right thumb, left leg bruises and fracture, and positive 
reaction to tuberculosis skin test from appellate status.  As 
such, they will no longer be discussed herein.



In addition, the Board notes that the veteran attempted to 
amend his claim seeking entitlement to service connection for 
an elbow disability, to now include both the left and the 
right during the course of his November 1999 personal 
hearing.  However, since his 'new' claim for service 
connection for a right elbow disability has not been properly 
developed for appellate consideration by the Board, and is 
not inextricably intertwined with the other issues on appeal, 
it is hereby referred to the RO for appropriate action.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995) and Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained), as 
well as Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches in cases where the record references other 
known and existing evidence that pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).  When crucial government-held 
evidence, such as service medical records, is destroyed or 
otherwise unavailable, the duty to assist the veteran in 
developing his claim is particularly great.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991); see also O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

In the instant case, the RO has been unable to obtain copies 
of the veteran's service medical records from the National 
Personnel Records Center in St. Louis, Missouri, the Bureau 
of Naval Personnel in Washington, DC, or the Naval Reserve 
Personnel Center in New Orleans.

During the course of his November 1999 personal hearing, the 
veteran testified that he has moved around since military 
discharge and has been unable to find his personal copies of 
his medical records.  However, he noted that he had 
previously sought treatment at the service department medical 
facilities at Fort Polk and Barksdale Air Force Base on or 
about 1994.  He indicated that he had taken copies of his 
medical records to one or both of these facilities at that 
time.  To date, treatment records from these facilities have 
not been associated with the record.  In addition, the 
veteran stated that he had previously received treatment at 
the VA Medical Center in Shreveport (VAMC-Shreveport) about 3 
to 4 years prior.  To date, treatment records from this 
facility have not been associated with the record.  Clearly, 
additional assistance is required.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
furnish signed authorization for release 
to VA of treatment records developed by 
the medical facilities at Fort Polk and 
Barksdale Air Force Base.

2.  The RO should then contact the 
medical facilities at Fort Polk and 
Barksdale Air Force Base, as well as 
VAMC-Shreveport, and request legible 
copies of all of the veteran's treatment 
records, to include surgical reports, 
copies of consent forms authorizing any 
surgeries performed, all clinical notes, 
laboratory tests and/or special studies 
performed, as well as progress notes 
prepared by the treating physicians and 
the nurses, consultations and referrals.  
All records obtained should be added to 
the claims folder.



3.  The RO should also contact the 
National Personnel Records Center in St. 
Louis, Missouri, the Bureau of Naval 
Personnel in Washington, DC, and the 
Naval Reserve Personnel Center in New 
Orleans, and request that they make one 
final attempt to locate and furnish 
copies of the veteran's service medical 
records.  All records obtained should be 
added to the claims folder.

4.  The RO must then re-adjudicate the 
veteran's service connection claims, with 
special attention being made to the 
additional evidence submitted or obtained 
on his behalf.

5.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

